Citation Nr: 1438128	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1968 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for a lumbar spine disability with a secondary sciatic nerve disability.  

This case was before the Board in February 2014, at which time it was remanded for further development.


FINDING OF FACT

The weight of the evidence is against a finding that a lumbar spine disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in July 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  As previously noted, this matter was remanded by the Board in February 2014 for further development which included obtaining all outstanding VA treatment records and providing the claimant a VA examination.  Pursuant to the remand directives, all outstanding VA treatment records from May 2001 to the present have been associated with the claims file.

Additionally, the Veteran was provided a VA examination in June 2014, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that his current lumbar spine disability is the result of an in-service injury that occurred after being thrown from a truck and landing on a concrete maintenance floor.

Service treatment records (STRs) are negative for complaints of, treatment for or diagnosis of a lumbar spine back disability.  Notably, the separation examination provided in May 1971 indicated a normal spine.

VA treatment records note complaints of chronic back pain and a July 2001 diagnosis of ankylosing spondylitis.  However, the records do not suggest that the disability is related to military service.  

Following remand from the Board, the Veteran was afforded a VA examination in June 2014.  After a review of the claims file and the Veteran, the examiner determined that the claimant's lumbar spine disability was not related to military service.  The examiner noted that STRs did not indicate that the claimant had a lumbar spine condition during military service.  Moreover, there were no medical records available for 30 years to provide evidence or progression of the condition.  He stated that even accepting the complaints of back pain, there was no medical evidence to establish the nature of the condition until 2001, when the first x-ray was obtained showing possible early ankylosing spondylitis.  However, on x-rays taken in June 2014, there was no mention of ankylosing spondylitis.  The new film shows a different and unrelated condition, multilevel spondylosis or degenerative spondylitis.  The examiner found that there was no medical evidence of a link between the current condition and the claimed in-service injury.  The examiner determined that given the absence of any medical evidence of a lumbar spine condition while in active duty, a separation examination that failed to identify a back condition, the 30 year hiatus after separation before medical evidence of a specific condition was established and the new and different current diagnosis of spondylosis, the current lumbar spine disability was less likely than not incurred in or caused by the claimed in-service event or illness.  

Although the Veteran has a current lumbar spine disability, the VA examiner determined that the disorder is not related to military service.  The conclusion was based on a review of the claims file and the Veteran and was accompanied by a clear rationale and is deemed to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contrary medical opinion of record.  

The Veteran has asserted that his lumbar spine disability is the result of an in-service injury.  While he is competent to report symptoms observable to a lay person, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Moreover, to the extent that the record demonstrates arthritis, for which service connection could be granted solely based on evidence of continuous symptomatology, the record does not contain credible evidence in this regard.  Indeed, there was no objective evidence of a back disorder on separation and the Veteran did not raise a claim of service connection until 2010, many decades later.  If he had been experiencing back symptoms that he attributed to service, it is reasonable to expect that he would have raised a claim much sooner.  Moreover, while the Board recognizes his statements that he saw a chiropractor shortly after service, this does not serve to establish continuous treatment; rather, it merely shows that he had some instances of back pain at some time closer to service, which, when viewed in the context of the totality of the record, appear likely to have resolved since that time.  The Board also recognizes complaints of left lumbar pain at the March 1972 examination; however, such pain, which was also in the left flank, was associated with a diagnosis of ureteral stenosis and not to any musculoskeletal disability of the spine.  For these reasons, continuity of symptomatology is not sufficiently established.   

Given that the weight of the evidence is against a finding of continuity of symptomatology, and as there is no competent evidence which indicates that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service, service connection is not warranted.

The preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim is denied. See 38 U.S.C.A. § 5107(b).


ORDER


Service connection for a lumbar spine disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


